 JOHNSON ELECTRICCO., INC.Johnson Electric Company,Inc., and WilliamA. John-son and Albert M. Thompson d/b/a Johnson Elec-tricCompanyandLocalUnionNo. 1701,InternationalBrotherhood of ElectricalWorkers,AFL-CIO. Case 25-CA-4173April 26, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn December 3, 1971, Trial Examiner John G.Gregg issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief, and the General Counsel filed lim-ited cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,findings, and conclusions, as modified here-in.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, John-son Electric Company, Inc., and William A. Johnsonand Albert M. Thompson d/b/a Johnson ElectricCompany, their officers,agents,successors,and as-signs, shall:1.Cease and desist from:(a) Refusingto bargain with Local Union No. 1701,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, as the exclusive representative of the em-ployees in the followingunitfound to be appropriatefor the purposes of collective bargaining:All inside and outside construction employeesof Johnson Electric Company, Inc.; William A.Johnson and Albert M. Thompson d/b/a John-IThe GeneralCounsel exceptsto the TrialExaminer's failure toprovidein his recommended Order that Respondent be specifically ordered to (1)refrain from interfering"in any other manner"with the Union's efforts tobargain collectively, (2) revoke its unilateral changes ofthe contract, (3) giveretroactive effect to all the termsof the 1970-73 contract from January 10,1971, (4) make whole all of its employees,in additionto Quesinberry andEidson, for any lossof wages or benefits suffered as a result of Respondent'srefusal to bargain,and (5)offer reinstatementto Quesinbeny and Eidson.Further, because the existing collective-bargaining agreement contains a law-ful union-security clause requiring membership, the GeneralCounsel exceptsto the TrialEdaminer's inclusion in the noticethat the employees "are free. to withdraw from,or refrain from becoming members" of the Union Wefind merit in the exceptions.637son Electric Company; Owensboro Division ofthe Southern Indiana Chapter, NECA and themembers of NECA and/or employers who au-thorizeNECA to represent them in collectivebargaining, performing work within the jurisdic-tion of the Union, including all journeymen, line-man & wiremen, equipment operators (truckwith winch or pole & steel handling), equipmentoperators (truck without winch), equipment op-erators (holedigger), equipment repairmen, weld-ers, heilarc welders, cable splicers, groundmen,and apprentices, exclusive of all guards and allsupervisors as defined in the Act.(b) Inducing or attempting to induce or encourageemployees to bargain individually and sign separateagreements concerning terms and conditions of em-ployment while its employees are represented by anexclusive bargaining representative.(c)Unilaterally changing existing wage rates with-out notifying the Union of its intention to do so oraffording the Union an opportunity to bargain on thesubject.(d)Discharging or constructively discharging em-ployees who refuse to accept lesser wages and otherbenefits than those required by the existing collective-bargaining agreement.(e) In any other manner interfering with the effortsof the above-named labor organization to bargain col-lectively on behalf of the employees in the above-described unit.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Upon request, resume collective bargaining withthe aforementioned labor organization concerninghours, wages, and other terms and conditions of em-ployment in behalf of its employees in the bargainingunit found to be appropriate and upon request, exe-cute and give retroactive effect to the agreement thatwas negotiated with Local 1701 by the OwensboroDivision of the Southern Indiana Chapter of the Na-tional Electrical Contractors Association, Inc.(b) Offer to Paul Quesinberry and Howard Eidsonimmediate and full reinstatement to their former jobs,or, if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority orother rights and privileges, and make them whole forany loss of pay which they may have suffered as aresult of the discrimination against them in the man-ner set forth in that sertion of the Trial Examiner'sDecision entitled "The Remedy."(c)Notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.196 NLRB No. 90 638DECISIONSOF NATIONAL LABOR RELATIONS BOARD(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order.(e)Make whole all employees for any loss of pay orother benefits that may have been suffered by reasonof Respondent's refusal to bargain in the manner setforth in that section of the Trial Examiner's Decisionentitled"The Remedy."(f) Post at its facility in Owensboro, Kentucky, cop-ies of the notice marked "Appendix."2 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 25, after being duly signed by theRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(g) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.2In the event that thisOrder isenforced by a Judgmentof a United StatesCourt of Appeals,the words in the notice reading "PostedBy Order Of TheNational Labor Relations Board"shall be changed to read "Posted PursuantTo A JudgmentOf TheUnited StatesCourt OfAppeals EnforcingAn OrderOf TheNational Labor Relations Board."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL bargain upon requestwith Local Un-ion 1701,International Brotherhood of ElectricalWorkers,AFL-CIO,as the exclusive bargainingrepresentative of:All inside and outside construction em-ployees of Johnson Electric Company, Inc.,andWilliam A. Johnson and Albert M.Thompson d/b/a Johnson Electric Compa-ny; Owensboro Division of the Southern In-diana Chapter,NECA and themembers ofNECA and/or employers who authorizeNECA to represent them in collective bar-gaining,performing work withinthe juris-dictionoftheUnion,includingalljourneymen,linemen & wiremen, equip-ment operators (truck with winch or pole &steelhandling), equipment operators (truckwithout winch), equipment operators (hole-digger), equipment repairmen, welders, he-ilarcwelders, cable splicers, groundmen,and apprentices, exclusive of all guards andall supervisors as defined in the Act.WE WILL upon request execute and give retro-active effect to the agreement that was negotiatedbetween Local 1701 and the Owensboro Divisionof the Southern Indiana Chapter of NationalElectric Contractors Association, Inc., to be ef-fective from June 1, 1970, to May 31, 1973.WE WILL NOT induce or attempt to induce youto bargain individually and sign separate agree-ments concerning terms and conditions of em-ployment while you are represented by anexclusive bargaining representative.WE WILL NOT unilaterally change existing wagerates and benefits without notifying the Union ofour intention to do so and affording the Unionthe opportunity to bargain on the subject.WE WILL NOT discharge any of you because yourefuse to acceptwagesless than those required bythe existing collective-bargainingagreement.WE WILL NOT in any other manner interferewith, restrain, or coerce any of you or unlawfullydiscriminate against any of you in the exercise ofyour rights guaranteed by the National LaborRelations Act.WE WILL offerreinstatementto Paul Quesin-berry and Howard Eidson and make them wholefor anyearnings lost as a resultof their unlawfuldischarge plus 6 percent interest.WE WILL make whole all of you for any loss ofwages or other benefits you may have suffered asa result of our refusal to bargain.DatedByJOHNSONELECTRICCOMPANY,INC., ANDWILLIAM A. JOHNSONANDALBERTM.THOMPSONd/b/a JOHNSON ELECTRIC COM-PANY(Employer)(Representative)(Title)We will notify immediately the above-named individ-uals, if presentlyserving inthe Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone. JOHNSON ELECTRIC CO., INC.639This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ancewith its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone 317-633-8921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GREoG, Trial Examiner: This trial under Section10(b) of the National Labor Relations Act, as amended (61Stat. 136), herein referred to as the Act, was conducted atOwensboro, Kentucky, on August 31 and September 1,1971, based on a complaint issued by the General Counselon April 30, 1971, as amended August 16 and 20, 1971,which complaint was based on charges duly filed againstJohnson Electric Company, Inc., and William A. Johnsonand Albert M. Thompson d/b/a Johnson Electric Compa-ny, hereinafter referred to as the Respondent,alleging viola-tions of Section 8(a)(1), (3), and (5) of the Act. TheRespondent duly denies the commission of any unfair laborpractices.At the trial all parties were represented by counsel. Briefswere submitted by the General Counsel and the Respon-dent. Subsequent to the trial the General Counsel dulymoved the correction of the record in certain particulars.No objections were filed and it appearing appropriate thatmotion ishereby granted and the record corrected accord-pon consideration of the entire record, the briefs sub-inmitted by the parties, and based on my observation of eachof the witnesses as they testified,Imake the following:FINDINGS OF FACT1.JURISDICTIONsingle-integrated enterprise engaged in the business of elec-trical construction and repair with principal office and placeof business at Owensboro,Kentucky.Since aboutJanuary 1971,Johnson ElectricCompanyhas been engaged in substantially the same business opera-tions formerly engaged inby JohnsonElectric Company,Inc., and has employed substantially the same employeesand supervisors as were employed by Johnson ElectricCompany, Inc. TheRespondent,Johnson Electric Compa-ny, Inc.,and Johnson Electric Company are each and bothcollectively an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The Owensboro Division of the Southern Indiana Chap-ter,National Electrical Contractors Association,Inc., here-in called NECA,is an association of employers which existsand functions for the purpose,among others,of repre-senting its members and/or employers who authorize it todo so(herein called Represented Employers)in collectivebargaining with the union and other labor organizations.Griffen ElectricCompany,Inc., with its principal officeand place of business located at Owensboro,Kentucky, isan electrical contractor in the building and constructionindustry,and is, and has been at all times material herein,a member ofNECA.During the calendar year 1970, a rep-resentative period,Griffen Electric Company,Inc., has, inthe course and conduct of its business operations, pur-chased and caused to be delivered to its Kentucky facilitiesand locations goods and materials valued in excess of $50,000, which were transporteddirectly toitsKentucky fa-cilities and locations from States other thanKentucky.NECA and itsRepresented employers, including GriffenElectric Company,Inc., are now,and have been at all timesmaterial herein,each individually and collectively,emplo -ers engaged in commerce within the meaning ofSection 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal Union1701, International Brotherhood of Elec-tricalWorkers,AFL-CIO,is,and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.The complaintalleges, the Respondent admits, and I findthat Johnson Electric Company, Inc., is now, and has beenat all times material herein, a Kentucky corporation, withplace of business at Owensboro, Kentucky; that it is en-gaged in the business of electrical construction and repair;and that during the calendar year 1970, a representativeperiod, Johnson Electric Company, Inc., in the course andconduct of its business operations,purchased,transferred,and delivered to its Owensboro facility and jobsites locatedinKentucky goods and materials valued in excess of$50,000 which were transported to said facilities directlyfrom States other than Kentucky. During the same periodof time, Johnson Electric Company, Inc., performed serv-ices valued in excess of $50,000 in States other than Ken-tucky.The complaintalso alleges, the Respondent admits, andI find that William A. Johnson and Albert M. Thompsonare, and have been at all times material -herein,partnersdoing business under the trade name and style of JohnsonElectric Company and are engaged in the business of elec-trical construction and repair with principal office and placeof businessat Owensboro, Kentucky.For the reasons explicated more fully hereinafter I findthat Johnson Electric Company, Inc., and Johnson ElectricCompany are and at all times material herein have been aIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThere is little dispute as to the background facts herein.The record establishes and I find that Johnson ElectricCompany,Inc., was for some years a member of the Owens-boro Division of the Southern Indiana Chapter of the Na-tional Electrical Contractors Association,Inc. Before hedied on May 30,1963,W. A. Johnson,then owner of John-son Electric Company,signed a letter of assent authorizingNECA as his bargaining representative. W. A. Johnson wasthe father of William A. Johnson who is president of theJohnson Electric Company, Inc., and a partner in JohnsonElectric Company,the Respondent herein.William A. Johnson first acquired stock ownership in theJohnson Electric Company,Inc., when it was incorporatedon or about October 4,1967, and Thompson acquired hisstock ownership at the same time.Johnson Electric Compa-ny did not sign a letter of assent to the Union herein author-izin8 NECA to be its bargainin representative. However,during the term of membership of Johnson Electric Compa-ny, Inc., in NECA,in 1967,NECAnegotiated a collective-bargaining agreement with Local 1701,the Union herein,covering the period June 1, 1967,to June 1,1970.William 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Johnson,president of the corporation, was present at andparticipated in such negotiations and when agreement wasreached the Respondent corporation paid the wages setforth therein and otherwise honored the terms of the con-tract,even though during the term of the agreement and onJanuary 2,1968, the Respondent Corporation resigned frommembership in NECA for economic reasons.B. The Alleged Refusal To BargainThe complaint alleges essentially that commencing on orabout January 12, 1971,and at all times thereafter, theRespondent refused and refuses to bargain collectively withthe Union as the exclusive collective-bargaming representa-tive of all the employees in an appropriate multiemployerunit describe as:All inside and outside construction employees ofJohnson Electric Company,Inc.;William A. Johnsonand Albert M.Thompson d/b/a Johnson ElectricCompany;Owensboro Division of the Southern Indi-ana Chapter,NECA and the members of NECA and/or employers who authorize NECA to represent themin collective bargaining,performing work within thejurisdiction of the Union,including all journeymen,emen & wiremen,equipment operators(truck withwinch or pole & steel handling),equipment operators(truck without winch),equipment operators(holedig-ger), equipment repairmen,welders, heilarc welders,cable splicers, groundmen,and apprentices,exclusiveof all guards and all supervisors as defined in the Act.The complaint bases the alleged refusal to bargain on sever-al grounds including the Respondent's alleged unilateralchange in the existing wage rates of its employees includedin the aforementioned unit without notifying the Union ofits intention to do so or affording the Union an opportunityto bargain on the sub ect;and in that on or about January12, 1971, the Respondent unilaterally changed existing wagerates and thereby modified the collective-bargaining agree-ment allegedly entered into between NECA and the Unioncovering the employees of the Respondent in the unit de-scri bed above,which agreement was to be effective for aperiod from June 1970 to June 1973;that at all times sinceJune 1,1967, the Union has been the representative for thepurpose of collecti ve bargaining of the employees describedin the aforesaid unit and the exclusive representative of allthe employees in said unit for the purpose of collectivebargaining with respect to rates of pay,wages,hours ofemployment and other terms and conditions of employ-ment;and that the Union requested the Respondent tobargain collectively and the Respondent did refuse to bar-gain collectively.The complaint alleges additionally that onor about Januray 12, 1971, the Respondent unilaterally re-jected the collective-bargaining agreement and attempted towithdraw from the multiemplo er unit without permissionof either the Union or NECA and that such attemptedwithdrawal was not timely,privileged,or effective. Addi-tionally, the complaint alleges that the Respondent on orabout January 12 and 22 by its supervisor and agent AlbertM. Thompson without notice to or consent of the Unionattempted to bargain directly with its employees notwith-standing the Union's status as collective-bargaining repre-sentative and the terms of the existing collective-bargainingagreement.There was testimony of record by Dewey Van Winkle,business manager and financial secretary for the Unionherein,who stated he had a conversation with William A.Johnson early in 1970,in regard to the contract negotiationswhich were to begin in 1970.Van Winkle stated that thisdiscussion took place " . . . sometime prior to February1970; I'd say maybesometimebetween Thanksgiving andthe New Year, before the contract would expire the comingMay," and that this discussion took place before the Unionproposals were forwarded to NECA. According to VanWinkle he told Johnson that at the proper time and placethe Union proposals would be submitted to Johnson per-sonally and "that he would be welcomed at the negotiations,he would be notified of the time and place." According toVan Winkle, Johnson said he certainly wanted to be thereand Van Winkle replied, "I assured him that if he wantedto be there that he was welcome and that I would comepersonally and notify him and give him a copy at the propertime of our proposals for changes in the working contract."Subsequently, the Union proposals dated February 26,1971, were mailed by the Union to NECA and a copy ofthese contract proposals was delivered personally by VanWinkle to Johnson the following day or perhaps a da later.According to Van Winkle on the day he delivered the pro-posals to Johnson he also delivered copies of the proposalsto Cowgill at Real Electric Company. According to VanWinkle when he delivered the Union proposals to Johnsonhe told Johnson that when the first negotiationsession wasset up he would certainly notify Johnson and Cowgill of thetime and place. According to Van Winkle Johnson said"that he would, either he or his partner, Mike Thompson,or one or both of them would be there."There was testimony of record by William Cooper, chap-ter managerfor the Southern Indiana Chapter, NECA, whotestified that during the membership of Johnson ElectricCompany, Inc., in NECA in 1967 there were negotiationswith respect to the 1967-70 contract and that Johnson per-sonally attended the negotiationsresultingin that contract.Cooper testified that in the 1970 negotiations, after propos-als were exchangedby the Union and NECA,negotiatingmeetingswere begun. Cooper stated that generalminuteswere keptof meetingsand that the minutes of eachmeetingwere summarizations. Cooper stated that at the end of ameeting the minutes would be read and when the partieswere in agreementas to the accuracy of the minutes theywould attest by signing the minute record. According toCooper, it was customary at the meetings that the businessrepresentative acted as a spokesman for the Union and thatCooper, as the employer representative, acted as the spokes-man for the employers. Cooper stated "of course, the otherpeople at the bargaining table do participate in the discus-sions. " Cooper stated that where either side desired to cau-cus the formal negotiations were recessed and the privatecaucus would be effected.According to Cooper, Johnson was an equal participantin the negotiations and was one of the employers at thebargaining table and he recalled that it was Johnson's opin-ion that the Union's request would be damaging to theindustry and to hisbusinessin particular and he objectedto the economical burden that it would place on his businessin particular. According to Cooper at the negotiations he,Cooper, stated that he represented the NECA members andthatNECA had invited non-NECA members Cowgill andJohnson to participate in the negotiations as a part of theemployers negotiating committee and that he, Cooper, didnot have the authority to speak for Cowgill and Johnson"unless they so granted authority." According to Cooper,Johnson and Cowgill were present at this exchange, and atthat point both Cowgill and Johnson indicated that theywere there and representing their own firms.Cooper testified that Johnson never gave him letters ofassentbecause they were not requested or required of him.According to Cooper, the procedure was for the Union to JOHNSON ELECTRIC CO., INC.641ask Johnson to sign a letter of assent and a copy of such aletter of assent wouldbe provided by the Union to NECA.Accordingto Cooper,a letter of assentdated January 19,1960, gave NECAthe authorization to bargain for Johnsonand the letter was providedby W. A.Johnson to the Unionwhich made it availableto NECA.Cooper testified that Johnson Electric Company, Inc.,was not a member ofNECAin the negotiating sessions of1970. Cooperalso stated that although he did not recall theexact words, Johnson,at the March 31 session,stated essen-tiallythat he represented his firm but took no exception toCooperacting as spokesman.There was testimony of recordby William A.Johnsonwho stated that the corporation was amember of NECAfrom 1965until January2,1968, when it withdrew.Johnsonstated that he was present at most of the negotiating sessionsin 1970 and that he signed the minutes as President of theJohnson ElectricCompany,Inc. Johnson stated that theminutes fairly reflect what happened.Johnson testified thatat the meetingof April 22, theparties had withdrawn all oftheir proposals except that on wages and that it was agreedthat wages were the sole issue. Johnson stated that he agreedto that on behalf of Johnson Electric Company,Inc. John-son stated that it was also agreedby everyonepresent tosubmit the matter of wages to the Council on IndustrialRelations and that he, Johnson,requested and received acopy of the NECA brief to the CIRon the matter.Accord-ing to Johnson,whenthe CIRdecision was issued he re-ceiveda copy of itfromCooper of NECA.Johnson statedthat after the decision issued from CIR, Johnson ElectricCompany,Inc., from June 1, 1970, the effective date-of thenew wages,paid those wage rates to his employees andcontinued to abide by the terms of the agreement untilJanuary1971, continued to hire his electriciansthrough theUnion,and submitted through January 1971 the healthandwelfare benefits, vacation fund,and other items required bythe contract.The recordindicates that in response to a question as towhy he paidthe scales arrived at in the CIR, Johnson testi-fied:"Well, ifthey were satisfied withthe waythe circum-stances were,Iwould be too. So we just acquiesced andwent along,I guess."Johnson testified further that about December3, 1970, hehad a meeting with representativesof NECA and Van Win-kle of the Union in regardto theallocation of a 35-centwage increase that was due December1, 1970,and that atthismeeting the parties agreed to allocate 20 of the 35-centwage increase due on December 1 to health and welfare,and that thereafter he did allocate 20 of the35 cents throup-hJanuary 1971 andtransmittedit to the Union for the healthand welfare fund.Johnson testified further that as reflected in the minutesof the March31, 1970,negotiating session he,Johnson,stated that he would represent his own firm in those negotia-tions.Johnson stated that he also saidthat hewould reservethe prerogative to call legal counsel if he thought it neces-sary. "Because these negotiations werevery tricky and Iwas, we had things on our mindof which todo and we werenot trying to bind ourselves into any contract whatsoever."Johnson testified that the partnership,Johnson ElectricCompany, came into existence afterJanuary 1, 1971. John-son also testified furtherthat in January1971, sometimearound January 10, he met with corporateofficer AlbertThompson and Hal Johnson and at this meetingthey decid-ed theywere going to go open shop; that theywould hireUnion or nonunion personnel as long as they could do thejob. At thismeeting Johnson and the other oficers decidedto paythe employees$5 an hour and some other benefitsand decided no longer to abideby theprovisions of the 1970agreement includingthe CIR decision.Johnson testifiedthat at the time of this decision to go open shop all of hiselectrical employees were Union members,and in fact thaton January26, 1971,Johnson ElectricCompany,Inc., hadonly two employees,Eidson and Quesinberry,both ofwhom were Union members.Johnson stated that he neveradvised the Union of his decision to go open shop.Johnson testified further that in December 1970 his deci-sion to go open shop was influencedby thefact that he wasbidding on work or givingprices to customers on work andhe was not getting any of the work.According to Johnsonhe talked to some of his customers and found that therewere other open shop contractors on thejob doing the work.Johnson summed it up by saying"so it'sjust economics thatyou just can't survive when everyone is taking all the workand nothing being done about it." Johnson stated that thisargument had been raised during the negotiating sessions.There was testimony of recordby DeweyVan Winkleconcerning the 1970 negotiations.Van Winkle testified "Iasked Mr. Cooper whom he was representing.He repliedthat he was representing Griffin Electric Company, UniqueElectric Company,Pruitt Electric Company,and that hehad also invitednon-NECAcontractors to participate in thenegotiations."AccordingtoVanWinkle,he wanted toknow who would be the spokesmanfor the non-NECAcontractors at the negotiations.Van Winkle did not knowwhether they had, prior to the meeting or at the meeting,agreed that Cooper would be the spokesman for them. "butthey reserved the right to speak for themselves,too. So noone objected to that, and that was the way it was put in theminutes."Van Winkle testified further that no statement was madein his presence by Johnson or other representatives of theJohnson Electric Company or Corporation that they did notintend to be bound by the results of the negotiations.Van Winkle testified that after the meetingon April 22,1970, the date of the last meeting,Johnson called him offinto a room and told him that the contract was going to bedifficult for him to live with. "I asked him why. And he said,'Itwouldjust about put me out of the service business onservice calls and on small work.'"Van Winkle stated thathe told Johnson that wages were going up and everythingelse was going up and he would not know for a certaintyuntil he tried it. According to Van Winkle,Johnson thenstated,"I am going to go along with it."C. Analysis,Discussion,and FindingsIt is clear from the record and I find that on January 10,1971, corporate officersWilliam Johnson,Albert Thomp-son, and Al Johnson had a meetingat which time theydecided to go open shop,disregard the terms of the collec-tive-bargaining agreement arrived at during the 1970 nego-tiations and subsequent CIR decision, and additionallyreduced their employees'hourlywage rates.Shortly there-afterWilliam Johnson and Albert Thompson, two of theaforesaid Respondent corporate officers,formed a partner-ship under the name Johnson Electric Company, hereincalled the Respondent partnership,which came into exist-ence on or aboutFebruary1, 1971,and hired its first em-ployee on that date.Inasmuch as the complaint alleges and the Respondentdenies that Johnson Electric Company,Inc., and JohnsonElectricCompany are a single-integgrrated enterprise, athreshold question for resolution is whether the two enter-prises,the corporate Johnson Electric Company, Inc., andthe partnership Johnson Electric Company, are sufficiently 642DECISIONSOF NATIONAL LABOR RELATIONS BOARDintegrated to consider their cumulative business in applyingthe standards of the Act.The elements for consideration aremainly the extent of interrelation of operations,centralizedcontrol of labor relations,common management,and com-mon ownershipor financial control.Sakrete ofNorthernCaliforniav.M..L.R.B.,332 F.2d 902,905-908(C.A. 9); Ra-dio and TV etc. Union 1264 v. Broadcast Service of Mobile,380 U.S. 255, 256.In the case at hand there is ample evidence of recordincluding uncontradictedtestimonyWilliam Johnson toestablish the fact, and I find,that both the corporation andthe partnership are engaged in the business of electricalconstruction and repair including work on school buildings,fire stations, churches,telephone company buildings, andvarious light and heavy commercial wiring,and that whenthe partnership came into existence in February 1971 thepartnership engaged in essentially the same type of elec-trical construction and repair as was previously engaged inby the corporation.The record discloses that the businessaddresses of the corporation and the partnership are identi-cal, as are their telephone numbers.Title to the commonbusiness premises rests in the corporation and the partner-ship pays no rent for the use thereof.Both the corporationand the partnership are owned and controlled by-WilliamJohnson and Albert Thompson.The corporation and part-nership bookkeeping is performed by an employee of thecorporation who is the only permanent office employee onthe premises and who draws a salary from the corporationand none from the partnership.The record also disclosesand I find that the supervision and labor relations policyforboth the corporation and the partnership is determined andconducted by the same individuals.William A.Johnson andAlbert M.Thompson are both officers in the corporationand partners in the partnership and draw salaries from boththe corporation and the partnership. Accordingly, I findthat Johnson Electric Company,Inc., and Johnson Compa-ny are and at all times material herein have been a single-integrated enterprise,with common offices,ownership, fi-nancial control,directors,and operators;that said directorsand operators formulate and administer a common laborpolicy for the aforementioned entities;and that both enti-ties are engaged in the business of electrical constructionand repair with a common principal office and place ofbusiness at Owensboro,Kentucky.The record also establishes and I find that in 1970 eightnegotiating sessions were held,one on March 16, two onMarch 31, two on April 6, two on April 14, and a finalsession on April 22.William A. Johnson was present at allbut the meeting on April 6 and took active part in thenegotiations.During the course of the meetings, the partiesreduced their proposals from time to time and finally at theseventh meeting,on April 14,1970, the employer group andthe Union withdrew remaining proposed changes,leavingonly the issue of wages on which the parties were in dispute.The parties then agreed to submit the matter to the Councilon Industrial Relations for the Electrical Contracting In-dustry for decision as was provided for in the then currentcollective-bargaining agreement of 1967-70, which provid-ed that the decision of the CIR shall be final and bindingon all the parties.At the eighth and final meeting,on April 22,1970,attend-ed by representatives of the CIR,the dispute on wages wasresolved and ultimately under date of May 26,1970, theCIR issued a decision on the matter.The decision embodiedwage increases agreed on at the meeting of April 22, 1970,and also included related provisions providing that the ex-isting provisions of the 1967-70 agreement were to remainin fullpforce and effect until duly changed and that theagreement was to be effective June 1,1970, until May 31,1973.It is also clear from the record that the Respondent there-after paid the rates negotiated by the parties including theRespondent corporation and agreed to and did thereafterallocate 20 cents of the December 1, 1970, wage increase tothe health and welfare fund. It is also clear from the recordthat the Respondent hired its employees through the localUnion herein,continued to contribute health and welfarefunds,vacation funds, andjoint apprenticeship committeefunds,and otherwise abided by the terms of the new agree-ment.It is also clear from the record and I find that from June1, 1970, through January 1971 all of the corporation's em-ployees performing work covered by the 1967-70 and the1970-73 agreement were members of the local Union here-in. In this connection there was testimony of record byDewey Van Winkle,whose testimony I credit,that all theemployees of the Respondent carried on the payroll for thepenod "6/3/70" ending"6/24/70" were members of theUnion herein or members in the apprentice program. Addi-tionally, in the testimony of Thompson he indicated thatduring the months of September and October 1970 he wasreasonably sure that the electrical employees listed on thepayroll were union members or affiliated in some way withthe Union as apprentices, hired through the union referralsystem and sent out by the Union.Accordingly,I find asalleged in the complaint that at all times sinceJune 1, 1967,the Union has been the representative for the purpose ofcollective-bargaining of the employees in the appropriatemultiempplo er unit hereinabove described and by virtue ofSection 9(a) of the Act has been and is now the exclusiverepresentative of all the employees in said unit for suchpurpose.The Respondent's employees through past bar-gammg and successive collective-bargaining agreementshave clearly been merged into a multiemployer unit.Additionally,I find from the record that the Respondentthrough Johnson requested to be included in the 1970 groupnegotiations,actively participated therein,designated therepresentativeof NECAas its spokesman, signed the min-utes of the negotiating sessions, including the one at whichrevised wages were agreed to, acquiesced in sending theoutstanding wage dispute to the CIR for decision,and final-ly stated to the Union representative that it would "goalong."This,coupled with the Respondent's actual follow-ing of the revised scales,all convince me and I find that theRespondent made clear that it intended to be bound by thegroup bargaining action and voluntarily participated in thenegotiations as a nonmember represented employer, there-by becoming party to a valid collective-bargaining agree-ment.I am convinced and I find that the Respondent `hasindicated from the outset an intention to be bound in collec-tive bargaining by group rather than by individual action."The Kroger Co.,148 NLRB 569, 573.In so finding I ammindful of the fact that the Board,in deciding whether theemployer and the Union have in fact arrived at an agree-ment,is not bound by technical rules of contract law.Loza-noEnterprisesv.N.L.R.B.,327F.2d814.Acollective-bargaining agreement is not an ordinary contractfor the purchase of goods and services,nor is it governed bythe same commonlaw concepts which control such privatecontracts.JohnWiley&Sons v.Livingston,376 U.S. 543,550. I find therefore under the circumstances explicatedhereinabove that the Respondent entered into a collective-bargaining agreement covering its employees in an appro-priate multiemployer unit as found hereinabove,and thatsuch agreement encompasses the provisions of the 1967-70agreement as changed by the CIR decision of May 26, 1970, JOHNSON ELECTRIC CO., INC.643and the subsequent variation of December 13, 1970,relativeto the allocation of a portion of the negotiated wage in-crease to the health and welfare fund.While the Respondent citesRobert Becker d/b/a LenoxGrill,170 NLRB 120,in support of a timely withdrawalherein,upon examination that case is clearly distinguishablefrom the case at hand by the critical fact that inLenoxthewithdrawing employer specifically notified the associationnot only that it was withdrawing but that it no longer want-ed to participate in the master labor contract nor in thenegotiations.On the contrary,in the case at hand the Re-spondent voluntarily joined in the negotiations for the con-tract and participated fully in such negotiations althoughreserving the right to represent itself.In this connection, theBoard has recognized that the decision to withdraw mustcontemplate a sincere abandonment,with relative perman-ency,of the multiemployer unit and the embracement of adifferent course of bargaining on an individual employerbasis.The record herein indicates that because of overheadexpenses getting out of hand the Respondent cancelled itsNECAmembership by letter of January 2,1968. There is noindication whatever that the Respondent was repudiating orsought to withdraw from group bargaining relative to amu tiemployer unit.On the contrary the record disclosesthat the Respondent in fact requested to and joined in the1970 group bargaining and while it specifically indicatedthat it represented itself it nevertheless did not by word oraction disassociate itself from the group action nor did itreject or otherwise repudiate the course of action of theparties which led to a valid binding agreement.In this con-nection,based on my observation of the witness Johnson ashe testified,I do not credit his testimony that at the negotia-tion he explicitly reserved the right to call an attorney andthat he had no intention of being bound by a contract. Therecord is devoid of any corroboration of this testimony andon the contrary the testimony of Woodson Sosh would tendto establish that no such statements were made by Johnson.Accordingly,I find as alleged in the complaint that on orabout March 16 NECA commenced collective-bargainingnetotiations with the Union covering the Respondent's em-ployees in the appropriate unit described hereinabove, onbehalf of represented employers including the nonmemberRespondent,and that the Respondent through such nego-tiations entered into a collective-bargaining agreement withthe Union herein covering its employees in the multiem-ployer unit hereinabove described,and that such agreementis effective for the period June 1, 1970, to May 3I,1973. Ifind further from ample evidence of record that the Unionherein is the exclusive representative for the purposes ofcollective bargaining of the employees of the Respondent inthe aforesaid appropriate unit and that commencing onJanuary 12, 1971, and continuing to date and moreparticularly on February 19 and April 8,1971, with a filingof charges the Union requested and is requesting the Re-spondent to bargain collectively with respect to rates of pay,wages,hours of employment,and other terms and condi-tions of employment and that on or about January 12, 1971.I find the Respondent did refuse and continued thereafterto refuse to bargain collectively with the Union as exclusivebargaining representative of the aforesaid employees in theappropriate unit described above by unilaterally changingexisting wage rates of its employees included in the saidunit,thereby affecting the employment, wages,hours, andworking conditions of its employees,without notifying theUnion of its intention to do so or affording the Union anopportunity to bargain on the subject.I also find that on orabout January 12, 1971, the Respondent unilaterallychanged existing wage rates,thereby modifying the collec-tive-bargaining agreement described above, and on orabout January 12, 1971, unilaterally rejected the collective-bargaining agreement described above and thereby at-tempted to withdraw from the multiemployer unit, withoutpermission of either the Union or NECA, at a time whensaid attempted withdrawal was not timely, privileged, oreffective. I also find that the Respondent on or about Janu-ary 12 and 22, 1971, attempted to bargain directly with itsemployees regarding wages, hours, and other conditions ofemployment, without notice to or consent of the Union,notwithstanding the Union's status as collective-bargainingrepresentative of said employees and the terms of the exist-ing collective-bargaining agreement. By such acts and byeach of them as alleged in the complaint the Respondent didrefuse to bargain collectively and refuses to bargain collec-tively with the representative of its employees and therebyengaged in and is engaging in unfair labor practices affect-ing commerce within the meaning of Sections 8(a)(5) and2(6) and (7) of the Act.D. The AllFu ed Discriminatory Dischargeofesinberry and EidsonThe complaint alleges additionally that on or about Janu-ary 26, 1971, the Respondent did unlawfully discharge orconstructively discharge Paul Quesinberry and HowardEidson, employees of said Respondent employed at the Ow-ensboro, Kentucky, facility, and that Respondent has failedand refused to reinstate said employees to their former orsubstantially equivalent positions of employment.Paul Quesinberry, a member of the local union and ajourneyman electrician employed by Johnson ElectricCompany, Inc., stated that on January. 12, 1971, he met withThompson in the office. Thompson discussed the new com-pany operationaland managementplans "he said that Haland Billy and himself met on Sunday previous to that anddecided at that time to go open shop and that they hadalready hired an attorney and paid him a down paymentbecause they were expecting a fight with the Union and thathe said when they started something they usually go throughwith it." Quesinberry stated that Thompson told him that hewanted Quesinberryto managethe service department andtrain personnel, laout work, and work withcustomers.Quesinberry wouldywork some with tools for a while andthen be primarilin management.Quesinberry latex went toThompson's office and told him that he did not want tomake the change at that time. Quesinberry testified that onJanuary 22 Thompson gave him a letter indicating that thenew decreased wage rates would be effective February 1,1971, and asking Quesinberry to advise as to his intentions.Quesinberry testified that after receiving the documentfrom Thompson he, Thompson, Eidson, and Hal Johnsonwent back into Thompson s office and discussed the letterand the fact that Thompsonwas goingopen shop on Feb-ruary 1 and it was necessary to reducewages.Quesinberrystated that a discussion on termination took place, and thatEidson stated or mentioned at the meeting that, sinceThompson had terminated all the rest of the people thatworked for him, why not terminate Eidson and Quesinberryand get them out from between the union and the nonunionpeople that he would put to work. Subsequently, accordingto Quesinberry, Thompson gave Eidson and himself termi-nation slips together with a letter indicating a continueddesire onthe part of the Company to have Quesinberrycontinue to work for the Companyas outlinedpreviously.Quesinberry testified that he received the $6.25 rate. with 20cents to health and welfare in his workon general servicecalls and that he was unwilling to accept payment below 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat amount because he did not have authority to negotiatea change in wage scale or working conditions without drop-ping his membership in the Union and negotiating on hisown.Howard Eidson,journeyman wireman electrician, amember of the local union,and a former employee of theJohnson Electric Company, Inc., testified that through theyears of his employment he did motor work,service workand construction work for the Compan . "Just about alltypes of work that would be done in what we consider ashop around the town." Eidson described it as all types ofmaintenance and construction including some new con-struction.Eidson testified that, on January 22, 1971, whenhe was given the letter by Thompson, he told Thompsonthat,since there would be quite a few electricians laid off,he asked Thompsonson to lay off Quesinberry and himself.Eidson generallcorroboratedQuesinberry'stestimonywith respect to the conversations which took place betweenThompson,Quesinberry,and Eidson.Based on my obser-vation of the demeanor of Quesinberry and Eidson as theytestified I credit their testimony.I found each of them sin-cere,straight forward,and uncontrived in their testimony.I am convinced and I find that by requiring Quesinberryand Eidson,concededly excellent employees, to accept uni-laterally imposed changes in wages and other working con-ditions and the prospect of being required to work withnonunion employees as a condition of continued employ-ment,under such circumstances as to require Quesinberryand Eidson to lose or reject their union membership or toquit employment with Respondent,the Respondentclearlycaused Quesinberry and Eidson to quit their employment,thereb constructively discharging them in violation of Sec-tion 8(ax3) and (1) of the Act.CONCLUSIONS OF THE LAW1.The Respondent,Johnson Electric Company,Inc., andJohnson Electric Company,are now and have been at alltimes material herein each individually and both collective-ly an empplo er engaged in commerce within the meaning ofSection 2(6)yand (7)of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The following multiemployer unit constitutes a unitappropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.All inside and outside employees of Johnson ElectricCompany,Inc.William A. Johnson and Albert M.Thompson d/b/a Johnson Electric Company;Owens-boroDivision of the Southern Indiana Chapter,NECA;and the members of NECA and/or employerswho authorize NECA to represent them in collectivebargaining performing work within the jurisdiction oftheUnion,including all journeymen,linemen andwiremen,equipment operators(truck with winch orpole & steel handlingequipment operators (truckwithoutwinch),equipment operators(holedigger),equipment repairment,welders, heilarc welders, cablesplicers, groundmen and apprentices,exclusive of allguards and all supervisors as defined in the Act.4. At all times since June 1, 1967, and continuing to date,the Union has been the exclusive representative of all theemployees within said appropriate unit for purposes of col-lective bargaining,within the meaning of Section 9(a) of theAct.5. By unilaterall changing on January 12, 1971, the exist-ing wage rates ofyits employees included in the unit de-scribed hereinabove and by modifying the agreementeffective June 1, 1970, to June 1, 1973, the Respondentaffected the employment,wages,hours,and working condi-tions of its employees without notifying the Union of itsintention to do so or affording the Union an opportunity tobargain on the subject, the Respondent herein refused tobargain collectively with the Union as the exclusive collec-tive-bargaining representative of the empplo ees in the afore-said unit and thereby violated Section &(a)((5) and(1) of theAct.6. By unilaterally rejecting the aforementioned collective-bargaining agreement on January 15, 1971,and attemptingto withdraw from the multiemployer unit described hereina-bove without permissionof NECAor the Union at a timewhen such withdrawal was neither timely,privileged or ef-fective the Respondent refused to bargain collectively withthe Union as the exclusive bargaining representative of allthe employees in the unit hereinabove described and there-by violated Section 8(a)(5) and(1) of the Act.7.By attempting to bargain directly with its employeesregarding wages,hours, and other conditions of employ-mentwithoutnotice to or consulting the Union notwith-standing theUnion'sstatusascollective-bargainingrepresentative of said employees and the terms of the exist-ing collective-bargaining agreement the Respondent re-fused to bargain collectively with the Unionas theexclusivebargainingrepresentative of all the employees in the unitdescribedliereinabove and thereby violated Section 8(a)(5)and (1) of the Act.8.On or about January 26,1971, the Respondent didconstructively discharge employees Paul Quesinberry andHoward Eidson at the Respondent's Owensboro,Kentucky,facility and has failed to reinstate said employees to theirformer or substantially equivalent positions of employmentbecause they refused to accept unilaterally changed wagesother than those required by the existing collective-bar ain-ing agreement,thereby violating Section 8(aX3) and (1) ofthe Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYIwill require the Respondent to cease and desist fromfurther violations, to revoke its unilateral changes, and togive retroactive effect to all the terms and conditions of theI970-73 agreement from the date of the Respondent's rejec-tion of said agreement on January 10, 1971, and to makewhole its employees for any loss of wages or other benefitstheymay have suffered as a result of the Respondent'sunlawful refusal to bargain.Iwill further order the Respon-dent to bargain with the Union herein at the request of theUnion. Additionally, I will order the Respondent to offerreinstatement to Quesinberry and Edison and to make themwhole for wages and other benefits lost together with back-pay, if any, computed to bear interest in accordance with F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co.,138 NLRB 716.[Recommended Order omitted from publication.]